Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding chal*1603lenging a tier III disciplinary determination finding him guilty of drug possession, smuggling, violating telephone program guidelines and exchanging personal identification numbers with another inmate. The Attorney General has advised this Court that the determination at issue has been administratively reversed and all references thereto expunged from petitioner’s administrative record. Petitioner has accordingly received all the relief to which he is entitled, and this proceeding is dismissed as moot (see Matter of Smalls v Smith, 71 AD3d 1358 [2010]; Matter of Lopez v Fischer, 69 AD3d 1265, 1266 [2010]).
Cardona, P.J., Spain, Malone Jr., McCarthy and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.